Martin, J.,

delivered the opinion of the court.
This is a direct appeal in a case in which the judgment is for more than three hundred dollars, and the appellee has made no objection to the mode of bringing the appeal.
This case differs from that of Marsoudet vs. Beinvenu et al. just decided, (ante, 122,) in this particular only. The record *126contains a rale made by the presiding judge, directing that appeals-from judgments, in cases in which the matter in dispute exceeds three hundred dollars, should be brought to this court.
If we were without legitimate authority to act on such appeals, before that rule was made, we cannot exereise any power under it. “ Every power must come from above.”
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed.